Exhibit 10.13
 
 
FINAL VERSION

FIRST AMENDMENT
TO THE
CAPACITY LICENSE AGREEMENT
 
This First Amendment to the Capacity License Agreement ("First Amendment") is
made this 21st day of April, 2014 by and between Uni-Pixel Displays Inc., having
its registered office at 8708 Technology Forest Place, Suite 100, The Woodlands,
TX 77381, ("UniPixel") and Intel Corporation, having its principal place of
business at 2200 Mission College Boulevard, Santa Clara, California
95052 ("Intel") (hereinafter referred to individually as a "Party" and
collectively as the "Parties").


Background


 
A. The Parties entered into that certain Capacity License Agreement with an
Effective Date of March 21, 2013, (the "Agreement").

 
 
B.  Based on mutual agreement, the Parties desire to amend the following
sections of the Agreement by as described herein.

 
Agreement
 
1)  
Section 1.3 of the Agreement is deleted in its entirety and replaced with the
following new Section 1.3:

 
"Commission" means ten percent (10%) of Gross Revenue from the sale of all
Sensors sold by UniPixel. For clarity, these include sales of Sensors to other
than Intel and non-Intel Designated Customers as well as Intel Designated
Customers.
 
2)  
Sections 1.6 of the Agreement is deleted in its entirety and replaced with the
following new Section 1.6:

 
"Equipment Assignment Trigger" means the occurrence of (i) UniPixel becoming
subject to any bankruptcy, insolvency or liquidation proceeding during the Term
of the Agreement; or (ii) UniPixel committing a material breach of the license
agreement, which breach is not cured, if capable of cure, within thirty days'
notice by Intel. Any inability by UniPixel to comply with the capacity
requirements in Sections 4.3.1 or 4.3.2 will not constitute a material breach of
the Agreement.
 
3)  
Delete Section 1.7 of the Agreement, Expanded Commission, in its entirety.

 
4)  
Delete Section 1.8 of the Agreement, Expanded Commission Triggers, in its
entirety.

 
5)  
Delete  Section  1.15
of  the  Agreement,  Non-Royalty-Bearing  Sensor  License,  in its entirety.



 
 

--------------------------------------------------------------------------------

 
 
FINAL VERSION
 
6)  
Delete Section 1.16 of the Agreement, Non-Royalty-Bearing Sensor License
Triggers, in its entirety.

 
7)  
Delete Section 1.19 of the Agreement, Royalty-Bearing Sensor License, in its
entirety.

 
8)  
Delete Section 1.20 of the Agreement, Royalty-Bearing Sensor License Triggers,
in its entirety.

 
9)  
Delete Section 1.23 of the Agreement, Standard Commission, in its entirety.

 
10)  
Sections 3.1of the Agreement is deleted in its entirety and replaced with the
following new Section 3.1:

 
Fee. Intel will pay to UniPixel a Fee of Five Million Dollars ($5,000,000 USD)
within thirty days of receipt of copy of purchase orders for the Equipment
outlined in Exhibit A.
 
11)  
Section 6.1of the Agreement is deleted in its entirety and replaced with the
following new Section 6.1

 
Commissions. Until such time as the Commission Cap is reached, UniPixel will pay
Commissions to Intel as follows: UniPixel will pay the Commission commencing
upon the first sales of Sensors.
 
12)  
Section 6.2 of the Agreement is deleted in its entirety and replaced with the
following new Section 6.2

 
Commission Payments. The Commission will be paid by UniPixel to Intel on a
monthly basis. Within thirty (30) days of the end of each calendar month,
UniPixel will provide a commission report to Intel in a form acceptable to Intel
and UniPixel, signed by an authorized executive of UniPixel, detailing the Gross
Revenue, the number and type of Sensor units sold during that month, the parties
to whom they were sold and the amount of Commission payment due. Concurrently
therewith, UniPixel will pay to Intel the Commission as stated on the commission
report. UniPixel will provide upon request of Intel sufficient records to enable
Intel to determine the Gross Revenue and Commission. UniPixel will retain such
records for at least two (2) years following the end of the Term. Payment by
UniPixel to Intel will be in U.S. dollars unless otherwise agreed in writing by
the parties, no matter where the sale occurs. UniPixel will remit all amounts
due to Intel by electronic wire transfer to an account specified by Intel, as
long as remittance is compliant with applicable money export restrictions.
 
13)  
Section 6.3 of the Agreement is deleted in its entirety and replaced with the
following new Section 6.3

 
 
 

--------------------------------------------------------------------------------

 
 
FINAL VERSION
 
Commission Cap. UniPixel will pay Commissions to Intel until the aggregate
Commissions paid equals the Commission Cap. The "Commission Cap" will equal six­
million, two-hundred fifty thousand dollars ($6,250,000 USD).
 
14)  
Delete  Section 7.1 of  the Agreement,  Sensor License, in its
entirety  and  all its subordinate clauses.

 
  15)  
Section 7.2 of the Agreement is deleted in its entirety adn replaced wiht the
following new Section 7.2

 
Equipment Assignment.


7.2.1  
In the event one of the Equipment Assignment Triggers listed in Section 1.6(ii)
of the Agreement occurs during the Term and prior to payment in full of the
Commission Cap, UniPixel may, at its sole option either (i) UniPixel hereby
agrees to pre-pay to Intel Commission in an amount equal to the Commission Cap
less the total of all previously paid Commissions to Intel or (ii) UniPixel
hereby agrees to assign all title and ownership to the Equipment to Intel,
either payment or assignment must occur within thirty (30) days of such
occurrence.
 

7.2.2  
In the event that the Equipment Assignment Trigger listed in Section 1.6(i) of
the Agreement occurs during the Term and prior to payment in full of the
Commission Cap, UniPixel hereby agrees to assign all title and ownership to the
Equipment to Intel.

 
7.2.3  
In the event that UniPixel assigns ownership to the Equipment under either
Section 7.2.1or Section 7.2.2 of the Agreement, UniPixel will then immediately
permit Intel or its designee access to UniPixel' s facilities and property where
the Equipment resides to remove any Equipment. UniPixel will further provide all
necessary assistance to Intel or its designee to complete documentation to
secure title and ownership to the Equipment at no additional cost.

 
16)  
Section 13.1of the Agreement is deleted in its entirety and replaced with the
following new Section 13.1

 
Term. The "Term" of this Agreement is the period commencing on the Effective
Date and expiring on the later of: (i) three (3) years thereafter,  or (ii) the
full payment of the Commission Cap by UniPixel to Intel.
 
17)  
Section 14.3 of the Agreement is deleted in its entirety and replaced with the
following new Section 14.3

 
Change of Control. In the event that UniPixel requests approval to assign the
Agreement to a third party during the Term in the event of change of control of
UniPixel and Intel does not consent to such assignment, which consent shall not
be unreasonably withheld, within thirty (30) days of such request, then UniPixel
may terminate the Agreement immediately following payment to Intel of an amount
equal to Commission Cap less any Commission already paid to Intel. UniPixel must
return all Intel Confidential Information
 
 
 

--------------------------------------------------------------------------------

 


FINAL VERSION


prior to the effective date of the change of control. Upon such payment, all
Commission payment obligations under this Agreement owed from UniPixel to Intel
will be extinguished, but all other surviving terms from Section 13.3 of the
Agreement will remain in place.


2.  ORDER OF PRECEDENCE
 
2.1           This First Amendment shall be governed by all the terms and
conditions of the Agreement. In cases of a conflict between the language herein
and the Agreement, this First Amendment shall prevail.
 
2.2          This First Amendment sets forth the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous communications, both written and oral
with respect to such subject matter. Except as expressly set forth herein, the
Agreement and each and every provision thereof, shall remain in full force and
effect.
 


IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to be
executed by their duly authorized officers or representatives.
 
 

  UNI-PIXEL DISPLAYS INC.   INTEL CORPORATION               By: /s/ Jeff
Hawthorne   By: /s/ Jacklyn Sturm               Name: Jeff Hawthorne   Name:
Jacklyn Sturm               Title: CEO   Title: VP/CPO               Date: April
21, 2014   Date: 4/21/14  

 
 

 
GRAPHIC [ex10-13pic.jpg]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 